Exhibit 12 Ball Corporation and Subsidiaries Ratio of Earnings to Fixed Charges ($ in millions) 2007 2006 2005 2004 2003 Earnings before taxes $ 364.5 $ 446.9 $ 363.6 $ 445.9 $ 323.5 Plus: Interest expensed and capitalized 155.8 142.5 121.7 105.8 144.2 Interest expense within rent 28.3 27.7 25.6 24.8 22.6 Amortization of capitalized interest 3.1 2.9 2.9 1.8 1.9 Distributed income of equity investees 12.9 6.0 11.6 8.4 4.5 Less: Interest capitalized (6.4 ) (8.1 ) (5.3 ) (2.1 ) (3.1 ) Adjusted earnings $ 558.2 $ 634.1 $ 520.1 $ 584.6 $ 493.6 Fixed charges (a) 184.1 170.2 147.3 130.6 166.8 Ratio of earnings to fixed charges 3.0 x 3.6 x 3.5 x 4.5 x 3.0 x (a) Fixed charges include interest expensed and capitalized as well as interest expense within rent. Page 1 of
